UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA
No. 19 CR 869
Vv.
Judge Robert W. Gettleman
THOMAS OSADZINSKI

PROTECTIVE ORDER PURSUANT TO SECTION 3 OF THE
CLASSIFIED INFORMATION PROCEDURES ACT

This matter comes before the Court upon the government’s motion for a
protective order to prevent the unauthorized use, disclosure or dissemination
of classified national security information and documents that will be reviewed
by or made available to, or are otherwise in the possession of, defense counsel
in this case.

Pursuant to Sections 3 and 9 of the Classified Information Procedures
Act (‘CIPA”), 18 U.S.C. App. 3 (2006), the Security Procedures established
pursuant to Section 9(a) of CIPA by the Chief Justice of the United States for
the Protection of Classified Information (reprinted following CIPA § 9)
(hereinafter the “Security Procedures”); the Federal Rules of Criminal
Procedure 16(d) and 57; the general supervisory authority of the Court; and,
in order to protect the national security, the following Protective Order

Pursuant to Section 3 of CIPA (“Order”) is entered.

Order - |
IT IS HEREBY ORDERED:

1. This case involves information classified in the interest of the
national security of the United States pursuant to Executive Order 13526, as
amended. The storage, handling, and control of this information require special
security precautions, and access to this information requires an appropriate
security clearance and a need-to-know determination pursuant to Executive
Order 13526, as amended.

2. This Order establishes the procedures that must be followed by all
defense counsel of record, their designated employees, all other counsel
involved in this case, translators for the defense, any Court personnel, and all
other individuals who receive access to classified information or documents in
connection with this case. These procedures will apply to all pretrial, trial,
post-trial and appellate matters concerning classified information in this case
and may be modified from time to time by further order of the Court pursuant
to Sections 3 and 9 of CIPA, Rule 16(d) of the Federal Rules of Criminal
Procedure, and the Court’s inherent supervisory authority to ensure fair and
expeditious proceedings.

Definitions

Order - 2
3. As used herein, the terms “classified national security information
and documents,” “classified information,” “classified documents,” and
“classified material” refer to:

A. Any document or information that has been classified by any
Executive Branch agency in the interest of national security or pursuant to
Executive Order 13526, as amended, or its predecessor orders, as
“CONFIDENTIAL,” “SECRET,” or “TOP SECRET,” or additionally controlled
as “SENSITIVE COMPARTMENTED INFORMATION” (“SCI”), or any
information contained in such documents;

B. Any information that defense counsel receives as discovery
in this case including, but not limited to, any information obtained from an
agency that is a member of the United States “Intelligence Community” (as
defined in section 3(4) of the National Security Act of 1947, codified at 50
U.S.C. § 401a(4)), other than the Federal Bureau of Investigation, shall be
presumed to fall within the meaning of classified information, unless and until
the Classified Information Security Officer or an authorized attorney for the
Government advises otherwise in writing;

C. Any document or information, regardless of its physical form

or characteristics, now or formerly in the possession of a private party, which
Order - 3
has been derived from a United States Government classified document,
information, or material, regardless of whether such document, information,
or material has itself subsequently been classified by the Government
pursuant to Executive Order 13526, as amended, or its predecessor orders, as
“CONFIDENTIAL,” “SECRET,” or “TOP SECRET,” or additionally controlled
as “SCI”;

D. Classified information conveyed verbally to defense counsel,
the Defendant, or any employee of defense counsel;

E. Any document or information, including verbal information,
which defense counsel have been notified orally or in writing contains classified
information; and

F. Any information, regardless of place or origin and including
“foreign government information” as that term is defined in Executive Order
13526, as amended, or its predecessor orders, that could reasonably be believed
to contain classified information.

4. The words “documents,” “information,” and “material” shall

include but are not limited to all written or printed matter of any kind, formal

or informal, including originals, conforming copies and non-conforming copies

Order - 4
(whether different from the original by reason of notation made on such copies
or otherwise), and further include but are not limited to:

A. Papers, correspondence, memoranda, notes, letters, reports,
summaries, photographs, maps, charts and graphs, interoffice and intra-office
communications, notations of any sort concerning conversations, meetings or
other communications, bulletins, teletypes, telegrams and telefacsimiles,
invoices, worksheets and drafts, alterations, modifications, changes, and
amendments of any kind to the foregoing;

B. Graphic or oral records or representations of any kind,
including but not limited to photographs, charts, graphs, microfiche, microfilm,
videotapes, sound recordings of any kind, and motion pictures;

C. Electronic, mechanical or electric records of any kind,
including but not limited to tapes, cassettes, disks, recordings, films,
typewriter ribbons, word processing or other computer tapes or disks, and all
manner of electronic data processing storage; and

D. Information acquired orally or verbally.

5. “Access to classified information” means having access to,
reviewing, reading, learning or otherwise coming to know in any manner any

classified information.

Order - 5
6. “Secure Area” shall mean a physical facility approved by the
Classified Information Security Officer for the storage, handling, and control
of classified information at.a level appropriate for the classification of the
information.

7. All classified documents or material and the information contained
therein shall remain classified unless the documents or material bear a clear
indication that they have been declassified by the agency or department that
is the originating agency (hereinafter the “Originating Agency”) of the
document, material, or information contained therein.

8. Classified Information Security Officer. In accordance with the
provisions of CIPA and the Security Procedures, the Court has designated
Daniel O. Hartenstine as Classified Information Security Officer ““CISO”) for
this case, and Debra M. Guerrero-Randall, Joan B. Kennedy, Matthew W.
Mullery, Maura L. Peterson, Carli V. Rodriguez-Feo, Harry J. Rucker, and W.
Scooter Slade as Alternate Classified Information Security Officers for the
purpose of providing security arrangements necessary to protect from
unauthorized disclosure any classified information to be made available in

connection with this case. Defense counsel shall seek guidance from the CISO

Order - 6
with regard to appropriate storage, handling, transmittal, and use of classified
information.

9. Government Attorneys. The Court has been advised that the
Government attorneys working on this case, Barry Jonas, Melody Wells and
Tiffany Ardam, and their respective supervisors (collectively referred to
hereinafter as the “Government Attorneys”), have the requisite security
clearances to have access to the classified information that relates to this case.

10. Protection of Classified Information. The Court finds that, in
order to protect the classified information involved in this case, only
appropriately cleared Government Attorneys, Department of Justice
employees, personnel of the Originating Agency, defense counsel, employees of
defense counsel, or translators employed by defense counsel, shall have access
to the classified information in this case.

A. Defense counsel, employees of defense counsel or defense
translators may obtain access to classified documents or information only if
such person has:

1. Received the necessary security clearance at the appropriate

level of classification, through or confirmed by the CISO;

Order - 7
2. Received permission of the Court, either through this Order
(for those named in paragraph 11 below) or by a separate Court order upon
showing of a need-to-know; and

3. Signed the Memorandum of Understanding in the form
attached hereto, agreeing to comply with the terms of this Order.

B. Before receipt of any classified information, defense counsel shall
file originals of the executed Memoranda of Understanding with the Court and
the CISO and serve copies of such document upon the Government.

C. The substitution, departure and removal for any reason from this
case of counsel for the defendant, or anyone associated with the defense as an
employee or otherwise, shall not release that person from the provisions of this
Order or the Memorandum of Understanding executed in connection with this
Order.

11. Defense Counsel. Subject to the provisions of paragraph 10, the
following attorney(s) for the defense and their approved employee(s) and
translator(s) (collectively referred to hereinafter as “the Defense”), may be
given access to classified information as required by the Government’s
discovery obligations: Steven Greenberg and Joshua G. Herman. Any

additional person whose assistance the Defense reasonably requires may have

Order - 8
access to classified information in this case only after obtaining from the Court
— with sufficient prior notice to the Government — an approval for access to the
appropriate level of classification on a need-to-know basis, and after satisfying
the other requirements described in this Order for access to classified

information.

Order - 9
12. The fact that one person holds an appropriate security clearance
and is approved for access to classified documents or information does not give
that person the authority to disclose any classified documents or information
to any other individual. By way of example, but not limitation, defense counsel
are not authorized to discuss or otherwise disclose classified documents or
information with the defendant absent written permission of the Government.
To the extent the defendant may, pursuant to and in the course of the
Government’s discovery obligations, be allowed to review any classified
documents or information, an appropriate separate order may be entered
regarding those items.

13. Secure Area of Review. The CISO, in consultation with the Court
and U.S. Marshal, shall arrange for an approved Secure Area for use by the
Defense. The CISO shall establish procedures to assure that the Secure Area
is accessible for the Defense during normal business hours, and by exception,
after hours or on weekends upon request of the CISO and in consultation with
the Court and U.S. Marshals Service. The Secure Area shall contain a separate
working area for the Defense, and will be outfitted with any secure office
equipment requested by the Defense that is reasonable and necessary to the
preparation of the defense in this case. The CISO, in consultation with defense
counsel, shall establish procedures to assure that the Secure Area may be
maintained and operated in the most efficient manner consistent with the

Order - 10
protection of classified information at the level necessary based on its level of
classification. No documents or other material containing classified
information may be removed from the Secure Area unless authorized by the
CISO. The secure area shall not be accessible to the Government Attorneys.
The CISO shall not reveal to the Government the content of any conversations
he or she may hear among the Defense, nor reveal the nature of documents
being reviewed by them, nor the work generated by them. In addition, the
presence of the CISO shall not operate to waive, limit, or otherwise render
inapplicable, the attorney-client privilege.

14. Filings with the Court. Until further order of this Court, any
motion, memorandum, or other document filed by the Defense that defense
_counsel knows, or has reason to believe, contains classified information in
whole or in part, or any document the proper classification of which defense
counsel is unsure, shall be filed under seal with the Court through the CISO
or an appropriately cleared designee of his choosing. Pleadings filed under seal
with the CISO shall be marked “Filed In Camera and Under Seal with the
Classified Information Security Officer” and shall include in the introductory
paragraph a statement that the item is being filed under seal pursuant to this
Order, but need not be accompanied by a separate motion to seal. The date and
time of physical submission to the CISO or a designee shall be considered as

the date and time of court filing. At the time of making a physical submission

Order - 11
to the CISO or a designee, counsel shall file on the public record in the CM/ECF
system a notice of filing. The notice should contain only the case caption and
an unclassified title of the filing. The CISO shall make arrangements for
prompt delivery under seal to the Court and counsel for the Government any
document to be filed by the Defense that contains classified information. The
CISO shall promptly examine the document and, in consultation with
representatives of the appropriate Government agencies, determine whether
the document contains classified information. If the CISO determines that the
document contains classified information, he or she shall ensure that the
classified portions of the document, and only those portions, are marked with
the appropriate classification marking and that the document remains under
seal. All portions of any document filed by the Defense that do not contain
classified information shall immediately be unsealed by the CISO and placed
in the public record.

15. Any document filed by the Government containing classified
information shall be filed under seal with the Court through the CISO or an
appropriately cleared designee of his choosing. Pleadings filed under seal with
the CISO or a designee shall be marked “Filed In Camera and Under Seal with
the Classified Information Security Officer” and shall include in the
introductory paragraph a statement that the item is being filed under seal

pursuant to this Order, but need not be accompanied by a separate motion to

Order - 12
seal. The date and time of physical submission to the CISO or a designee, which
should occur no later than 4:00 p.m., shall be considered the date and time of
filing. Unless the pleading is filed “Ex Parte,” the CISO shall make
arrangements for prompt delivery under seal to the Court and defense counsel
in a secure area any document to be filed by the Government that contains
classified information. At the time of making a physical submission to the
CISO or a designee, counsel shall file on the public record in the CM/ECF
system a notice of filing. The notice should contain only the case caption and
an unclassified title of the filing.

16. Sealing of Records: The CISO shall maintain a separate sealed
record for those pleadings containing classified materials, and retain such
record for purposes of later proceedings or appeal.

17. Access to Classified Information. Defense counsel and designated
employees shall have access to classified information only as follows:

A. All classified information produced by the Government to
the Defense, in discovery or otherwise, and all classified information possessed,
created or maintained by the Defense, shall be stored, maintained and used
only in the Secure Area established by the CISO;

B. The Defense shall have free access to the classified
information made available to them in the Secure Area, and shall be allowed

to take notes and prepare documents with respect to those materials.

Order - 13
However, the Defense shall not, except under separate Court order, disclose
the classified information, either directly, indirectly, or in any other manner
which would disclose the existence of such, to pursue leads or in the defense of
the defendant;

C. The Defense shall not copy or reproduce any classified
information in any form, except with the approval of the CISO, or in accordance
with the procedures established by the CISO for the operation of the Secure
Area;

D. All documents prepared by the Defense (including, without
limitation, pleadings or other documents intended for filing with the Court)
that do or may contain classified information, shall be transcribed, recorded,
typed, duplicated, copied or otherwise prepared only by persons who have
received an appropriate approval for access to classified information, and in
the Secure Area on equipment approved for the processing of classified
information, and in accordance with the procedures established approved by
the CISO. All such documents and any associated materials (such as notes,
drafts, copies, typewriter ribbons, magnetic recordings, exhibits, etc.)
containing classified information shall be maintained in the Secure Area,
unless and until the CISO determines that those documents or associated
materials are unclassified in their entirety. None of these materials shall be

disclosed to counsel for the Government;

Order - 14
E. The Defense shall discuss classified information only within
the Secure Area or in another area authorized by the CISO, and shall not
discuss or attempt to discuss classified information over any standard
commercial telephone instrument or office intercommunication system; and

F. The Defense shall not disclose, without prior approval of the
Court, any classified information to any person not authorized pursuant to this
Order, including the defendant and defense witnesses, except the Court,
appropriately cleared court personnel, and the Government Attorneys who
have been identified by the CISO as having the appropriate clearances and the
need-to-know that information. Any person approved by the Court for
disclosure under this paragraph shall be required to obtain the appropriate
security clearance, to sign and submit to the Court, under seal, the
Memorandum of Understanding appended to this Order, and to comply with
all terms and conditions of this Order. If preparation of the Defense requires
that classified information be disclosed to persons not named in this Order,
then, upon approval by the Court and upon prior notice to the Government, the
CISO shall promptly seek to obtain security clearances for them at the request
of defense counsel.

18. Foreign Intelligence Surveillance Act (FISA). The defendant has
rights under the United States Constitution, federal statutes, and the Federal

Rules of Criminal Procedure to pre-trial discovery. The Government recognizes

Order - 15
its obligation to provide such discovery materials to defense counsel in the most
expeditious manner possible, consistent with public safety and the
confidentiality of sensitive ongoing investigations. Therefore, to the extent that
FISA-obtained or derived information is provided to the defense counsel:

A. Both the Defense and the Government shall have
access to such FISA information regardless of prior minimization efforts
undertaken by the Government upon initial review. It is contemplated that the
Government may produce material to the Defense determined to be relevant
to the proceedings even if not deemed pertinent when the material was initially
reviewed;

B. Any draft transcripts or summaries of translated
electronic and paper materials that may be provided shall not be used in any
proceeding for any purpose, including cross-examination of any witness, except
pursuant to further order of this Court; and

C. Notwithstanding any other provisions of this Order or
any subsequent order, the disclosure and discovery of materials that may be
provided to the Court, im camera and ex-parte, pursuant to FISA for legal
determinations, including but not limited to any FISA applications, orders, or
materials, shall be governed by the provisions of FISA.

19. Procedures for the use or disclosure of classified information by the

Defense shall be those provided in Sections 5, 6 and 8 of CIPA. To facilitate the

Order - 16
Defense’s filing of notices required under Section 5 of CIPA, the CISO shall
make arrangements with the appropriate agencies for a determination of the
classification level, if any, of materials or information, either within the
possession of the Defense or about which the Defense has knowledge and
intends to use in any way at any pre-trial proceeding, deposition or at trial.
Nothing submitted by the Defense to the CISO pursuant to this paragraph
shall be made available to the Government Attorneys unless so ordered by the
Court, or so designated by the Defense. Should the CISO confirm that the
material or information is classified and the Defense intends to use such
classified information, the Defense shall file a CIPA Section 5 notice. The
Defense shall not use, disclose or cause to be disclosed any classified
information in any manner in connection with any trial or pre-trial proceeding
contrary to this Order or other order of this Court, unless and until the
procedures under CIPA have been followed or waived by the Government in
writing.

20. Violations of this Order. Unauthorized use or disclosure of
classified information may constitute violations of United States criminal laws.
In addition, violation of the terms of this Order shall be immediately brought
to the attention of the Court, and may result in a charge of contempt of Court
and possible referral for criminal prosecution. Any breach of this Order will

result in the termination of a person’s access to classified information. Persons

Order - 17
subject to this Order are advised that direct or indirect unauthorized use,
disclosure, retention or negligent handling of classified information could
cause serious damage to the national security of the United States, or may be
used to the advantage of a foreign nation against the interests of the United
States. This Order is to ensure that those authorized by the Order to receive
classified information will never divulge the classified information disclosed to
them to anyone who is not authorized to receive it, or otherwise use the
classified information, without prior written authorization from the
Originating Agency and in conformity with this Order.

21. All classified information to which the Defense has access in this
case is now and will remain the property of the United States Government.
The defense counsel, defense counsel employees, defense translators, and
anyone else who receives classified information pursuant to this Order shall
return all such classified information in their possession obtained through
discovery from the Government in this case, or for which they are responsible
because of access to classified information, to the CISO upon request. The
notes, summaries and other documents prepared by the Defense that do or may
contain classified information shall remain at all times in the custody of the
CISO for the duration of this case. At the conclusion of all proceedings,
including any final appeals, all such notes, summaries and other documents

are to be destroyed by the CISO in the presence of defense counsel if so desired.

Order - 18
22.  Declassified Information. As used herein, the term “declassified
information” refers to any and all classified information, which may be
declassified pursuant to the appropriate procedures of the original classifying
authority. Any declassified information will be treated by the defense as
. “Sensitive Discovery Materials” under the Protective Order titled Protective
Order General and Sensitive Discovery Material.

23. Nothing in this Order shall preclude the Government from seeking
further protective orders pursuant to CIPA, FISA, and/or Rule 16(d) as to

particular items of discovery material.

Order - 19
24.

A copy of this Order shall be issued forthwith to counsel for the

defendant, who shall be responsible for advising the defendant and defense

counsel employees, of the contents of this Order.

Order - 20

ENTER:

 

\ ely itt
Robert W. Gettleman
District Judge
United States District Court
Northern District of Illinois
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA

No. 19 CR 869
Vv.

Judge Robert W. Gettleman
THOMAS OSADZINSKI

MEMORANDUM OF UNDERSTANDING

I, , acknowledge that I have
received, read, and understand the Protective Order Pursuant to Section 3 of
CIPA entered by the Court on __, 20_, in this case, and I agree to comply
with its provisions. I understand that I may be the recipient of certain
classified information or documents, and direct or indirect unauthorized
disclosure, retention, or negligent handling of classified documents or
information could cause serious damage to the national security of the United
States, or could be used to the advantage of a foreign nation against the
interests of the United States.

I agree that I shall never divulge, publish, or reveal either by word,
conduct, or any other means, such classified documents or information unless
specifically authorized in writing to do so by an authorized representative of

the United States Government; or as authorized by the Court pursuant to the
Classified Information Procedures Act and the Protective Order(s) entered in
this case.

I further acknowledge that I have received, read, and understand the
Protective Order governing general discovery, protected general discovery, and
sensitive discovery entered in this case. I agree to be bound by the terms
specified therein.

I agree that this Memorandum and any other nondisclosure agreement

signed by me in connection with this case will remain forever binding upon me.

SIGNED:

 

DATE:

WITNESS:
(signature)

 

WITNESS:
(print name)

 

DATE:
